Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered December 22, 2003. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
*815It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [3]). We reject the contention of defendant that his waiver of the right to appeal was not knowingly, voluntarily, and intelligently entered (see generally People v Callahan, 80 NY2d 273, 280 [1992]). That waiver encompasses defendant’s present challenge to Supreme Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Looney, 20 AD3d 926 [2005], lv denied 5 NY3d 807 [2005]; People v Pan Zhi Feng, 15 AD3d 862 [2005], lv denied 5 NY3d 809 [2005]). Present—Pigott, Jr., P.J., Gorski, Smith, Green and Hayes, JJ.